
	
		I
		111th CONGRESS
		1st Session
		H. R. 4128
		IN THE HOUSE OF REPRESENTATIVES
		
			November 19, 2009
			Mr. McDermott (for
			 himself, Mr. Wolf,
			 Mr. Frank of Massachusetts, and
			 Mr. Payne) introduced the following
			 bill; which was referred to the Committee
			 on Foreign Affairs, and in addition to the Committees on
			 Ways and Means and
			 Armed Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To improve transparency and reduce trade in conflict
		  minerals, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Conflict Minerals Trade Act.
		2.FindingsCongress finds the following:
			(1)The Democratic
			 Republic of the Congo was devastated by a civil war in 1996 and 1997 and a war
			 that began in 1998 and ended in 2003, which resulted in widespread human rights
			 violations and the intervention of multiple armed forces and armed non-state
			 actors from other countries in the region.
			(2)Despite the
			 signing of a peace agreement and subsequent withdrawal of foreign forces in
			 2003, the eastern region of the Democratic Republic of the Congo has continued
			 to suffer from high levels of poverty, insecurity, and a culture of impunity,
			 in which armed groups and military forces continue to commit widespread human
			 rights abuses.
			(3)According to a
			 study by the International Rescue Committee released in January 2008, conflict
			 and related humanitarian crisis in the Democratic Republic of the Congo have
			 resulted in the deaths of an estimated 5,400,000 people since 1998 and continue
			 to cause as many as 45,000 deaths each month.
			(4)Sexual violence
			 and rape remain pervasive tools of combat used by all parties in eastern region
			 of the Democratic Republic of the Congo to terrorize and destroy communities.
			 Sexual violence and rape affect hundreds of thousands of women and girls,
			 frequently resulting in traumatic fistula, other severe genital injuries, and
			 long-term psychological trauma.
			(5)The use of child
			 soldiers on the front lines, as bonded labor, and as sex slaves is a widespread
			 phenomenon among armed groups in the region.
			(6)A
			 report released by the Government Accountability Office in December 2007
			 describes how the mismanagement and illicit trade of extractive resources from
			 the Democratic Republic of the Congo supports conflict between militias and
			 armed domestic factions in neighboring countries.
			(7)In its final
			 report, released on December 12, 2008, the United Nations Group of Experts on
			 the Democratic Republic of the Congo found armed groups in the eastern region
			 of the Democratic Republic of the Congo continue to fight over, illegally
			 plunder, and profit greatly from the trade of columbite-tantalite (coltan),
			 cassiterite, wolframite, and gold in the eastern Congo.
			(8)United Nations
			 Security Council Resolution 1857, unanimously adopted on December 22,
			 2008—
				(A)broadens existing
			 sanctions relating to the Democratic Republic of the Congo to include
			 individuals or entities supporting the armed groups . . . through
			 illicit trade of natural resources,; and
				(B)encourages member
			 countries to ensure that companies handling minerals from the Democratic
			 Republic of the Congo exercise due diligence on their suppliers,
			 including—
					(i)determining the precise identity of the
			 deposits from which the minerals they intend to purchase have been
			 mined;
					(ii)establishing
			 whether or not these deposits are controlled or taxed by armed groups;
			 and
					(iii)refusing to buy
			 minerals known to originate, or suspected to originate, from deposits
			 controlled or taxed by armed groups.
					(9)The illicit trade
			 by armed groups and militias in eastern Congo in columbite-tantalite (coltan),
			 cassiterite, wolframite, and gold continues to flourish, fuels war, robs the
			 people of Congo of a valuable and legitimate resource, and undermines the
			 peaceful evolution of the Government of the Democratic Republic of the
			 Congo.
			(10)Mineral
			 derivatives from the Democratic Republic of the Congo are used in industrial
			 and technology products worldwide, including mobile telephones, laptop
			 computers, and digital video recorders.
			(11)In February 2009,
			 the Electronic Industry Citizenship Coalition and the Global e-Sustainability
			 Initiative released a statement asserting that—
				(A)use by the
			 information communications technology industry of mined commodities that
			 support conflict in such countries as the Democratic Republic of the Congo is
			 unacceptable; and
				(B)consumer
			 electronics companies can and should uphold responsible practices in their
			 operations and work with suppliers to meet social and environmental standards
			 with respect to the raw materials used in the manufacture of their
			 products.
				(12)Companies that create and sell products
			 that include columbite-tantalite (coltan), cassiterite, wolframite, and their
			 derivatives, and gold have the ability to influence the situation in the
			 Democratic Republic of the Congo by—
				(A)exercising due
			 diligence over their manufacturing processes, ensuring they and their suppliers
			 use raw materials in a manner that does not—
					(i)directly finance
			 armed conflict;
					(ii)result in labor
			 or human rights violations; or
					(iii)damage the
			 environment;
					(B)verifying the
			 country and mine from which the minerals used to build their products
			 originate; and
				(C)committing to
			 support mineral exporters from the Democratic Republic of the Congo that
			 certify that their minerals do not—
					(i)directly finance
			 armed conflict;
					(ii)result in labor
			 or human rights violations; or
					(iii)damage the
			 environment.
					(13)There are ample
			 sources of columbite-tantalite (coltan), cassiterite, and wolframite in
			 non-conflict areas of the Congo and worldwide; processing columbite-tantalite,
			 cassiterite, and wolframite for commercial use requires sophisticated
			 technology; there are a limited number of processing facilities worldwide for
			 columbite-tantalite, cassiterite, wolframite, and their derivatives; and
			 determining the sources of columbite-tantalite, cassiterite, wolframite, and
			 their derivatives used by processing facilities has already been successfully
			 done at low cost.
			(14)Article XX of the General Agreement on
			 Tariffs and Trade provides that nothing in such Agreement shall be construed to
			 prevent the adoption or enforcement by any contracting party of measures
			 necessary to protect public morals. As such, the United States has the right to
			 restrict the importation of goods that are harmful to the life and health of
			 miners and others in the Democratic Republic of the Congo, including the
			 importation of columbite-tantalite (coltan), cassiterite, wolframite, or their
			 derivatives.
			3.Statement of
			 policyIt is the policy of the
			 United States, as affirmed by the Democratic Republic of the Congo Relief,
			 Security, and Democracy Promotion Act of 2006 (Public Law 109–456; 22 U.S.C.
			 2151 note) and consistent with United Nations Security Council Resolution 1857
			 (2008), to promote peace and security in the eastern Democratic Republic of the
			 Congo by supporting efforts of the Government of the Democratic Republic of the
			 Congo, other governments in the Great Lakes Region of Africa, and the
			 international community to—
			(1)monitor and stop
			 commercial activities involving the natural resources of the Democratic
			 Republic of the Congo that contribute to the activities of armed groups and
			 human rights violations in the Democratic Republic of the Congo; and
			(2)develop stronger
			 governance and economic institutions that can facilitate and improve
			 transparency in the cross-border trade involving the natural resources of the
			 Democratic Republic of the Congo in order to reduce exploitation by armed
			 groups and promote local and regional development.
			4.Investigation,
			 reports, and strategy regarding conflict minerals and human rights abuses in
			 the Democratic Republic of the Congo
			(a)Congo conflict
			 mineral-rich zones map, and armed groups
				(1)In
			 generalNot later than 120 days after the date of the enactment
			 of this Act, the Secretary of State, in consultation with the Secretary of
			 Defense, shall, in accordance with the recommendation of the United Nations
			 Group of Experts on the Democratic Republic of the Congo in their December 2008
			 report, work with other member states of the United Nations and local and
			 international nongovernmental organizations to—
					(A)produce a map of mineral-rich zones and
			 areas under the control of armed groups in the Democratic Republic of the
			 Congo;
					(B)make such map
			 available to the public; and
					(C)provide to the
			 appropriate congressional committees, in classified form if necessary, an
			 explanatory note describing in general terms the sources of information from
			 which such map is based, the definition of the term control of armed
			 groups utilized (for example, physical control of mines or forced labor
			 of civilians, control of trade routes, and taxation or extortion of goods in
			 transit), and the identification, where possible, of the armed groups or other
			 forces in control of the mines depicted.
					(2)DesignationThe
			 map required under this subsection shall be known as the Congo Conflict
			 Minerals Map, and mines located in areas under the control of armed
			 groups in the Democratic Republic of the Congo, as depicted on such Congo
			 Conflict Minerals Map, shall be known as conflict zone
			 mines.
				(3)UpdatesThe
			 Secretary of Defense, in consultation with the Secretary of State, shall update
			 the map required under paragraph (1) not less frequently than once every 180
			 days until the Secretary of Defense certifies to Congress that no armed group
			 that is a party to any ongoing armed conflict in the Democratic Republic of the
			 Congo or any other country is involved in the mining, sale, or export of
			 conflict minerals or gold, or the control thereof, or derives any benefits from
			 such activities.
				(4)Publication in
			 Federal RegisterThe Secretary of State may add minerals to the
			 list of conflict minerals. The Secretary shall publish in the Federal Register
			 notice of intent to declare a mineral as a conflict mineral not later than one
			 year before such declaration.
				(b)Guidance for
			 commercial entities
				(1)In
			 generalThe Secretary of State and the Secretary of Commerce
			 shall work with other member states of the United Nations, local and
			 international nongovernmental organizations, and other interested parties to
			 provide guidance to commercial entities seeking to exercise due diligence,
			 including documentation on the origin and chain of custody for their products,
			 on their suppliers to ensure that conflict minerals used in their products do
			 not—
					(A)directly finance
			 armed conflict;
					(B)result in labor or
			 human rights violations; or
					(C)damage the
			 environment.
					(2)CooperationThe
			 Secretary of State and the Secretary of Commerce shall work with commercial
			 entities and other interested parties to identify best practices and
			 opportunities to improve transparency of the supply chains of such commercial
			 entities engaged in commerce or trade with products that contain one or more
			 derivatives of conflict minerals.
				(c)Strategy
				(1)In
			 generalNot later than 180 days after the date of the enactment
			 of this Act, the Secretary of State shall, working with the Administrator of
			 the United States Agency for International Development, submit to the
			 appropriate congressional committees a strategy to address the linkages that
			 exist between human rights abuses, armed groups, and the mining of conflict
			 minerals.
				(2)ContentsThe
			 strategy required by paragraph (1) shall include the following:
					(A)A plan to assist
			 governments plagued by conflict establishing and effectively implementing the
			 necessary frameworks and institutions to formalize and improve transparency in
			 the trade of conflict minerals.
					(B)An outline of
			 assistance currently being provided to the Democratic Republic of the Congo and
			 an assessment of future assistance that could be provided by the Government of
			 the United States to help the Democratic Republic of the Congo to strengthen
			 the management and export of natural resources.
					(C)A description of
			 punitive measures that could be taken against individuals or entities whose
			 commercial activities are supporting armed groups and human rights violations
			 in the Democratic Republic of the Congo.
					(d)Annual human
			 rights reportsIn preparing those portions of the annual Country
			 Reports on Human Rights Practices under sections 116(d) and 502B(b) of the
			 Foreign Assistance Act of 1961 (22 U.S.C. 2151n(d) and 2304(b)) relating to the
			 Democratic Republic of the Congo or countries that share a border with the
			 Democratic Republic of the Congo, the Secretary of State shall ensure that such
			 reports include a description of any instances or patterns of practice that
			 indicate that the extraction and cross-border trade in conflict minerals has
			 negatively affected human rights conditions or supported specific human rights
			 violations, sexual or gender-based violence, or labor abuses in the eastern
			 region of the Democratic Republic of the Congo, during the period covered by
			 each such report.
			(e)Annual
			 organization for economic co-Operation and development investment committee
			 reportIn preparing the United States’ annual report to the
			 Organization for Economic Co-operation and Development Investment Committee,
			 the Secretary of State shall include a description of efforts by the United
			 States to ensure, consistent with the Organization for Economic Co-operation
			 and Development Guidelines for Multinational Enterprises, that enterprises
			 under United States jurisdiction are exercising due diligence to ensure that
			 their purchases of minerals or metals are not originating from mines and
			 trading routes that are used to finance or benefit armed groups in the
			 Democratic Republic of the Congo.
			(f)Support of
			 Mandate of United Nations Group of Experts on the Democratic Republic of the
			 CongoThe President, acting through the Secretary of State, the
			 United States Permanent Representative to the United Nations, and other
			 appropriate United States Government officials, shall use the voice and vote of
			 the United States at the United Nations Security Council to renew the mandate
			 and strengthen the capacity of the United Nations Group of Experts on the
			 Democratic Republic of the Congo to investigate links between natural resources
			 and the financing of armed groups, and ensure that the Group of Experts’
			 recommendations are given serious consideration.
			(g)Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the Secretary of State for fiscal year 2010
			 and each subsequent fiscal year for which the Secretary certifies to the
			 appropriate congressional committees that a state of war is expected to
			 continue to exist in the Democratic Republic of the Congo such sums as may be
			 necessary to carry out this section.
			5.Sense of Congress
			 on assistance for affected communities and sustainable livelihoods
			(a)Sense of
			 congress on assistance for affected communitiesIt is the sense
			 of Congress that the Administrator of the United States Agency for
			 International Development should expand and better coordinate programs to
			 assist and empower communities in the eastern Democratic Republic of the Congo
			 whose livelihoods depend on the mineral trade, particularly—
				(1)communities
			 affected by sexual and gender based violence;
				(2)communities
			 affected by use of child soldiers and forced child servitude; and
				(3)individuals
			 displaced and communities affected by violence.
				(b)Sense of
			 congress on future year fundingIt is the sense of Congress that
			 the Secretary of State and the Administrator of the United States Agency for
			 International Development should work with the Committee on Foreign Affairs and
			 the Committee on Appropriations of the House of Representatives and the
			 Committee on Foreign Relations and the Committee on Appropriations of the
			 Senate to increase assistance beginning in fiscal year 2010 for communities
			 affected by violence in the Democratic Republic of the Congo, specifically
			 to—
				(1)provide medical
			 treatment, psychological support, and rehabilitation assistance for survivors
			 of sexual and gender-based violence;
				(2)provide
			 humanitarian relief and basic services to people displaced by violence;
				(3)improve living
			 conditions and livelihood prospects for artisanal miners and mine workers;
			 and
				(4)alleviate poverty
			 by reconstructing infrastructure and revitalizing agricultural
			 production.
				(c)Sense of
			 congress on coordination of assistanceIt is the sense of
			 Congress that the United States should work with other countries, on a
			 bilateral and multilateral basis to—
				(1)increase
			 protection and services for communities in the eastern Democratic Republic of
			 the Congo at risk of human rights violations associated with the mineral trade,
			 particularly women and girls;
				(2)strengthen the
			 management and trade of natural resources in the Democratic Republic of the
			 Congo; and
				(3)improve the
			 conditions and livelihood prospects of artisan miners and mine workers.
				6.Identification of
			 commercial goods containing conflict minerals
			(a)List of goods
			 containing conflict mineralsNot later than 180 days after the
			 date of the enactment of this Act and annually thereafter, the Secretary of
			 Commerce, in cooperation with the Secretary of State, the International Trade
			 Commission, and the Commissioner responsible for U.S. Customs and Border
			 Protection, shall determine and publish in the Federal Register a list of those
			 articles specified in the Harmonized Tariff Schedule of the United States that
			 should be identified as likely containing conflict minerals. Such list shall be
			 referred to as the Potential Conflict Goods List.
			(b)Creating list of
			 approved auditors
				(1)In
			 generalNot later than one
			 year after the date of the enactment of this Act and annually thereafter, the
			 Secretary of Commerce, in cooperation with the Secretary of State, the
			 International Trade Commission, and in consultation with nongovernmental
			 organizations and manufacturing industry representatives, shall determine and
			 publish in the Federal Register a list which contains a sufficient number of
			 approved private sector auditing services qualified to audit the processing
			 facilities worldwide of conflict minerals.
				(2)UpdateThe
			 Secretary of Commerce shall update the list required under paragraph (1) not
			 less than once every 12 months and publish in the Federal Register the updated
			 list. The Secretary of State shall work with and encourage relevant foreign
			 governments to issue visas for auditors who are United States citizens for
			 purposes of travel relating to auditing of processing facilities described in
			 paragraph (1).
				(c)Regular auditing
			 of facilities for use of conflict minerals
				(1)In
			 generalThe Secretary of
			 Commerce shall seek to ensure that facilities that process conflict minerals
			 and whose resulting materials are used in products shipped into the United
			 States subject themselves to random audits not less than every four months by
			 private sector auditing services approved by the Secretary pursuant to
			 subsection (b) to certify each such processing facility as either
			 conflict mineral free or a conflict mineral
			 facility. A processing facility certified as a conflict mineral
			 facility is a facility that processes one or more conflict minerals. A
			 processing facility certified as conflict mineral free is a
			 facility that has not processed conflict minerals in the previous 4 months or
			 since the previous audit.
				(2)Audit
			 reports
					(A)In
			 generalThe Secretary of
			 Commerce shall seek to ensure that private sector auditing services approved by
			 the Secretary pursuant to subsection (b) submit to the Secretary reports on the
			 audits conducted by such services for those facilities that are audited
			 pursuant to paragraph (1).
					(B)ContentsThe
			 reports referred to in subparagraph (A) shall contain the following:
						(i)The
			 name and location of the processing facility audited.
						(ii)The
			 relevant minerals being processed at the facility.
						(iii)The date of the
			 audit and the period covered by the audit.
						(iv)The
			 date of notification of an impending audit.
						(v)The
			 country of origin of minerals purchased and processed, including local areas or
			 specific mines of origin in the Democratic Republic of the Congo from which
			 minerals were sourced.
						(vi)A
			 determination as to whether there were any minerals processed for which there
			 is not a credibly documented and verifiable chain of custody.
						(vii)A
			 declaration of the facility as one that is a Conflict Mineral
			 Facility or is Conflict Mineral Free for the period
			 covered by each such report.
						(3)Publication in
			 Federal RegisterThe
			 Secretary of Commerce shall publish in the Federal Register the reports of
			 private sector auditing services pursuant to paragraph (2) for those facilities
			 that are audited pursuant to paragraph (1), including—
					(A)whether any such
			 facility has been certified as conflict mineral free or a
			 conflict mineral facility; and
					(B)if such service
			 determines that the facility is a conflict mineral facility, the
			 mine or local area of origin of the conflict minerals likely to have financed
			 conflict in the Democratic Republic of the Congo.
					(4)Additional
			 auditsProcessing facilities
			 worldwide of conflict minerals may request additional audits from private
			 sector auditing services approved by the Secretary pursuant to subsection (b).
			 Any such additional audits shall be non-binding and may remain private.
				(d)Auditing
			 protocol and contents
				(1)In
			 generalThe Secretary of
			 Commerce shall seek to ensure that, in carrying out audits in accordance with
			 subsection (c) by private sector auditing services approved by the Secretary
			 pursuant to subsection (b), such services follow an audit protocol that
			 includes the following:
					(A)Determination of
			 the mines of origin of processed materials.
					(B)Verification of the chain of custody of
			 minerals obtained and processed during the preceding four months, to verify
			 whether revenues from possession, sale, or taxation of conflict minerals are
			 flowing to parties financing conflict in the Democratic Republic of the
			 Congo.
					(C)Investigation of
			 mineral sourcing and chain of custody in the Democratic Republic of the Congo
			 and other countries, as necessary, to verify the information provided by
			 suppliers.
					(2)Timing of
			 auditsAudits shall be
			 randomly timed, but not without notice, in recognition of the rights of
			 processing facilities worldwide and the sovereignty of the country in which
			 they are located of conflict minerals.
				7.Requirements
			 relating to importation of articles containing conflict minerals
			(a)Declaration of
			 certain articles
				(1)In
			 generalBeginning on the date
			 that is one year after the date of publication in the Federal Register of the
			 initial list of approved private sector auditing services under section 6(b)(1)
			 or two years after the date of the enactment of this Act, whichever occurs
			 later, importers that import articles specified in the Harmonized Tariff
			 Schedule of the United States that are identified pursuant to section 6(a) as
			 included on the Potential Conflict Goods List shall certify on the importer’s
			 Customs declaration that such articles contain conflict minerals
			 or are conflict mineral free in accordance with section 6(c).
			 Articles that contain components using conflict minerals from a facility
			 audited and certified by an auditor on the list referred to in subsection 6(b)
			 as—
					(A)conflict
			 mineral free shall be designated as conflict mineral
			 free; and
					(B)a conflict
			 mineral facility shall be designated as contains conflict
			 minerals.
					(2)Special
			 rulesFor the purposes of this Act—
					(A)recycled
			 derivatives of conflict minerals shall be considered conflict mineral
			 free; and
					(B)articles that
			 contain only components sourced from processing facilities that are
			 conflict mineral free may be labeled conflict mineral
			 free.
					(b)Prohibition on
			 importation of certain articlesUnrefined conflict minerals, not including
			 their derivatives from a conflict zone mine that is in raw or unrefined form
			 for any commercial purpose may not be imported into the United States.
			 Beginning on the date that is two years after the date of the enactment of this
			 Act, articles made wholly or in part with components containing conflict
			 minerals from facilities that have not been audited in accordance with section
			 6(c) may not be imported into the United States.
			(c)ExemptionThe President may exempt articles from
			 inclusion on Potential Conflict Goods List and publish notice to this effect in
			 the Federal Register, if the President—
				(1)determines that
			 such an exemption is in the national security interest of the United States and
			 includes the reasons therefor; and
				(2)establishes a
			 date, not later than two years after the initial publication of such exemption,
			 on which such exemption shall expire.
				8.Report by United
			 States Trade Representative
			(a)In
			 generalNot later than 180
			 days after the implementation of the requirements of sections 6 and 7 and every
			 180 days thereafter, the United States Trade Representative, in consultation
			 with the Commissioner responsible for U.S. Customs and Border Protection, shall
			 publish in the Federal Register a list of those importers that have imported
			 into the United States articles that contain conflict minerals
			 in the preceding 180-day period.
			(b)Matters To be
			 includedEach report required under subsection (a) shall, with
			 respect to each importer identified under subsection (a), include the following
			 information irrespective of whether any party to the importation has requested
			 confidentiality: the carrier code, vessel country code, vessel name, voyage
			 number, district/port of unlading, estimated arrival date, bill of lading
			 number, foreign port of lading, manifest quantity, manifest units, weight,
			 weight unit, shipper name, shipper address, consignee name, consignee address,
			 notify party name, notify party address, piece count, description of goods,
			 brand, manufacturing company, container number, and seal number.
			9.Penalties
			(a)Penalties
			 relating to conflict mineralsIf any person, by fraud, gross negligence,
			 or negligence, enters, introduces, or attempts to enter or introduce any good
			 that contains one or more conflict minerals (as such term is defined in section
			 11) into the territory of the United States by means of inaccurate information
			 with respect to the imported good, such person shall be subject to penalties
			 pursuant to section 592 of the Tariff Act of 1930 (19 U.S.C. 1592).
			(b)Publication in
			 the Federal RegisterThe Commissioner responsible for U.S.
			 Customs and Border Protection and the Secretary of Commerce shall publish in
			 the Federal Register in a timely manner a list of all penalties imposed under
			 subsection (a).
			10.Reports by
			 Government Accountability Office
			(a)Initial
			 reportNot later than 36 months after the date of the enactment
			 of this Act and annually thereafter, the Comptroller General of the United
			 States shall submit to Congress a report that includes the following:
				(1)An assessment of the accuracy of the
			 approved private sector auditing services under section 6.
				(2)Recommendations
			 for such auditing services to—
					(A)improve the
			 accuracy of such auditing services; and
					(B)establish
			 standards of best practices.
					(b)Follow-Up
			 reportsNot later than 36
			 months after the date of the enactment of this Act and annually thereafter, the
			 Comptroller General of the United States shall submit to Congress a report that
			 includes the following:
				(1)An assessment of
			 the effectiveness of the provisions of this Act.
				(2)A description of
			 the problems, if any, encountered by the Department of Commerce, the Department
			 of State, the Office of the United States Trade Representative, U.S. Customs
			 and Border Protection, and the Administrator of the United States Agency for
			 International Development in carrying out the provisions of this Act.
				(3)A description of
			 the adverse impacts of carrying out the provisions of this Act, if any, on
			 countries with columbite-tantalite (coltan), cassiterite, wolframite, or their
			 derivatives, and in particular, communities in the eastern Democratic Republic
			 of the Congo.
				(4)Recommendations
			 for legislative or regulatory actions that can be taken to—
					(A)improve the
			 effectiveness of the provisions of this Act to promote peace and security in
			 accordance with section 3;
					(B)resolve the
			 problems described in paragraph (2), if any; and
					(C)mitigate the
			 adverse impacts described in paragraph (3), if any.
					11.DefinitionsIn this Act:
			(1)Appropriate
			 congressional committeesThe term appropriate congressional
			 committees means—
				(A)the Committee on
			 Appropriations, the Committee on Foreign Affairs, the Committee on Ways and
			 Means, and the Committee on Financial Services of the House of Representatives;
			 and
				(B)the Committee on
			 Appropriations, the Committee on Foreign Relations, the Committee on Finance,
			 and the Committee on Banking, Housing, and Urban Affairs of the Senate.
				(2)Armed
			 groupThe term armed
			 group means armed groups identified as perpetrators of serious human
			 rights abuses in the annual Country Reports on Human Rights Practices under
			 sections 116(d) and 502B(b) of the Foreign Assistance Act of 1961 (22 U.S.C.
			 2151n(d) and 2304(b)) relating to the Democratic Republic of the Congo or
			 countries that share a border with the Democratic Republic of the Congo.
			(3)Conflict
			 mineralsThe term
			 conflict minerals means columbite-tantalite (coltan), cassiterite,
			 wolframite, or their derivatives, or any other mineral determined by the
			 Secretary of State to be financing conflict in the Democratic Republic of the
			 Congo.
			(4)United
			 StatesThe term United
			 States means the customs territory of the United States, as defined in
			 general note 2 of the Harmonized Tariff Schedule of the United States.
			12.SunsetThis Act shall expire on the date on which
			 the President determines and certifies to the appropriate congressional
			 committees, but in no case earlier than the date that is one day after end of
			 the 2-year period beginning on the date of the enactment of this Act,
			 that—
			(1)no armed group is
			 a party to any ongoing armed conflict in the Democratic Republic of the Congo
			 and is involved in the mining, sale, or export of one or more conflict
			 minerals; or
			(2)a regional
			 framework has been established and effectively implemented to monitor and
			 regulate trade and commerce in conflict minerals so that such activities do not
			 benefit armed groups in the Democratic Republic of the Congo.
			
